       Case: 3:20-cv-00148-bbc Document #: 41 Filed: 02/23/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
BOBBY ANTONIO CLAYTON,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 20-cv-148-bbc
              v.

JEFF SCHWANZ,

                            Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Bobby Antonio Clayton is proceeding on claims that defendant Officer

Jeff Schwanz used excessive force against him while plaintiff was incarcerated at the Monroe

County jail. Now before the court is defendant’s motion to dismiss this case for plaintiff’s

failure to prosecute it. Dkt. #36. I will grant the motion to dismiss, and will order plaintiff

to pay $192.50 in costs to defendant.

       Plaintiff has not communicated with the court or defendant since he participated in

the pretrial conference on August 18, 2020. Since that time, defendant filed a motion for

summary judgment for plaintiff’s failure to exhaust his administrative remedies, dkt. #27,

to which plaintiff did not respond. Defendant then filed a motion to compel, dkt. #31,

because plaintiff had failed to respond to defendant’s discovery requests. Plaintiff did not

respond to the motion to compel or to defendant’s discovery requests by his deadlines for

doing so. On January 11, 2021, defendant notified plaintiff that his deposition was

scheduled for February 2, 2021. Plaintiff did not respond to the notice or appear for his

deposition. Plaintiff also did not respond to defendant’s motion to dismiss this case. The


                                              1
        Case: 3:20-cv-00148-bbc Document #: 41 Filed: 02/23/21 Page 2 of 3




court has no current address for plaintiff and has been unable to contact him.

       The court warned plaintiff previously that it might dismiss his case if he failed to

provide the court and defendant his current address. Dkt. #8 at 6. Plaintiff has failed to

provide the court or defendant a current address, failed to respond to discovery requests,

failed to respond to multiple motions filed by defendant, and failed to appear for his

deposition. For all of these reasons, I will dismiss this case under Rule 41(b) of the Federal

Rules of Civil Procedure with prejudice, for plaintiff’s failure to prosecute it.

       Defendant also asks for costs he incurred as a consequence for plaintiff’s failure to

appear for his deposition. Under Rule 37(d)(3) of the Federal Rules of Civil Procedure, a

party who fails to appear at his deposition must pay reasonable expenses incurred by the

failure. Defendant says that he incurred $192.50 in unnecessary court reporter fees, and

$1,760 in attorney fees in connection with filing the motion to dismiss. I will order plaintiff

to pay the $192.50 in court reporter fees because those costs were caused directly by

plaintiff’s failure to appear at his deposition, but I will not require plaintiff to pay attorney

fees that defendant incurred in drafting the motion to dismiss. Those attorney fees were not

a direct result of plaintiff’s missing his deposition, and I conclude that dismissal with

prejudice is a sufficient sanction.



                                            ORDER

       IT IS ORDERED that

       1. Defendant Jeff Schwanz’s motion to dismiss, dkt. #36, is GRANTED. This case



                                               2
      Case: 3:20-cv-00148-bbc Document #: 41 Filed: 02/23/21 Page 3 of 3




is DISMISSED WITH PREJUDICE for plaintiff Bobby Clayton’s failure to prosecute it.

      2. Defendant’s motion to compel, dkt. #31, is DENIED as moot.

      3. Plaintiff must pay $192.50 to defendant by March 30, 2021.

      4. The clerk of court is directed to enter judgment accordingly and close this case.



             Entered this 23d day of February, 2021.

                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                            3
